DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-8 are objected to because of the following informalities:  claims 2-8, line 1, “a hair dryer” shall be changed to -- the hair dryer -- to show antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arian (GB 2318609 A).
 	Arian discloses a storage device for a hair dryer (Fig. 1), comprising a supporting part 1, 6, a hair-dryer receiving part 9, and a wire storage part 3-5, wherein the supporting part 1, 6 is provided with a base 1 and a support bar 6, the base 1 is integrally formed from the supporting part 6 (Fig. 1), and the support bar 6 and the base 1 are connected with each other (Fig. 1); the supporting part 1, 6 has one end, which is away from the base 1 and at which the hair-dryer receiving part 9 is provided (Fig. 1); the hair-dryer receiving part 9 is provided with a curved receiving slot that is provided in accordance with the hair dryer's shape and size (Figs. 1, 7-10, page 10, line 16 to page 11, line 10, curved receiving slot is formed between arms of the clamp member 9).  Wherein the support bar 6 includes a fixing bar 7 and a telescopic bar 8; the fixing bar 7 is integrally formed with the base 1 (Fig. 1); and the telescopic bar 8 and the fixing bar 7  are telescopically connected with each other (Fig. 1, page 6, lines 9-11).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arian (GB 2318609 A) in view of Lary (US 5,350,144).
 	The storage device for a hair dryer of Arian as above includes all that is recited in claims 3-4 except for further comprising a position-limiting block, wherein the position-limiting block is connected with the support bar, and the position-limiting block is located between the hair-dryer receiving part and the wire storage part; wherein the position-limiting block is provided with a semicircular arcuate position-limiting groove, and the semicircular arcuate position-limiting groove is provided in accordance with a size of a part of the hair dryer where the part is connected with a wire.  Lary discloses a storage device for a hair dryer comprising a base (Fig. 5, tripod at bottom end of 65 is considered as base), a supporting bar 65, a hair-dryer receiving part 32, a position-limiting block 25, 47, wherein the position-limiting block 25, 47 is connected with the support bar 65 (Figs. 1, 5), and the position-limiting block 25, 47 is located between the hair-dryer receiving part 32 and the base (Fig. 5); wherein the position-limiting block 25, 47 is provided with a semicircular arcuate position-limiting groove (Figs. 1, 5, col. 3, lines 33-44 disclose U-shape clasp 47), and the semicircular arcuate position-limiting groove is provided in accordance with a size of a part of the hair dryer where the part is connected with a wire (Figs. 1-5, col. 3, lines 39-40, the dryer handle 14 is inserted into the U-shaped clasp 47).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the storage device for a hair dryer of Arian to substitute the hair dryer mounting fixture 10 with hair-dryer receiving part 32 and position-limiting block 25, 47 of Lary for the hair-dryer receiving part 9 of Arian in order to firmly and securely hold hair-dryer.  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arian (GB 2318609 A) in view of Davis (US 2020/0107629 A1) and Payne (US 5,064,154).
 	The storage device for a hair dryer of Arian as above includes all that is recited in claims 5-6 except for wherein the wire storage part is provided with a hook and a storage box, wherein the hook is connected with 7the support bar, and the storage box and the hook are detachably connected with each other; wherein a bent part is provided at a connection between the storage box and the hook, and the bent part is provided in accordance with the hook's size. Davis discloses a storage device for a hair dryer comprising a storage box 8 attached to the support bar  10 (Fig. 1) by attachment device 9 such as a ring and screws, and/or clamp and/or any other attachment device (paragraph [0033]). Payne teaches an attachment device 12, 14 comprising a hook 12 connected with a support bar 8, the hook 12 and a storage holder 16 are detachably connected with each other and a bent part 14 provided at a connection between the holder 16 and the hook 12, and the bent part 14 is provided in accordance with hook’s size (Fig. 1). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the storage device for a hair dryer of Arian to include an attachment device as taught by Davis in order to detachably attach the storage box to the support bar and to further modify the storage device for a hair dryer of Arian as modified by Davis to include hook and bent part as attachment device as taught by Payne in order to facilitate attach and detach the storage box to the support bar. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arian (GB 2318609 A) in view of Perakis (US 5,174,531).
 	The storage device for a hair dryer of Arian as above includes all that is recited in claim 7 except for wherein the base is in a circular ring shape, in an elliptic ring shape, or in a polygonal shape. Perakis teaches a hair dryer holder comprising a circular ring shaped base 16 (Figs. 1-2, col. 2, lines 26-28). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the storage device for a hair dryer of Arian to include a ring shaped base as taught by Perakis in order to provide firm support while save material. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arian (GB 2318609 A)  in view of Kim (KR 20120004189).
 	The storage device for a hair dryer of Arian as above includes all that is recited in claim 8 except for the hair-dryer receiving part is provided with a position-limiting ball. Kim teaches a hair dryer holder comprising a hair-dryer receiving part 33 provided with a position-limiting ball (Figs. 2-3, not numbered, left end of receiving part 33). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the storage device for a hair dryer of Arian to substitute the hair-dryer receiving part 33 with position-limiting ball of Kim for the hair-dryer receiving part 9 of Arian in order to firmly secure the hair-dryer to the hair-dryer receiving part. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY